--------------------------------------------------------------------------------

Exhibit 10.3


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH
RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE
COMMISSION.




REGEN BIOLOGICS, INC.
WARRANT CERTIFICATE


Warrant to Purchase Stock


Date of Issue:  October 2, 2009




This warrant certificate (“Warrant Certificate”) certifies that for value
received ___________ or registered assigns (the “Holder”) is the owner of
warrants (the “Warrants”), which entitles the Holder thereof to purchase, at the
Exercise Price (as hereinafter defined), at any time on or before the Expiration
Date (as hereinafter defined), a number of shares (the “Warrant Shares”) of
Common Stock, $0.01 par value (“Common Stock”) of ReGen Biologics, Inc., a
Delaware corporation (the “Company”), as follows: (a) that number of shares of
Common Stock equal to the amount of Conversion Shares into which that certain
Note, of even date herewith and in the principal amount of $__________ (the
“Note Principal Amount”), with which this Warrant Certificate was issued, would
be repaid in a Future Private Placement, were the holder of such Note to elect
repayment in Conversion Shares, or (b) if a Future Private Placement has not
been consummated prior to the Due Date, that number of shares of Common Stock
equal to the Note Principal Amount divided by $0.03.  Capitalized terms used
herein and not otherwise defined in this Warrant Certificate shall have the
meanings given them in the Subscription and Security Agreement between the
Company and the Investor(s) named therein, dated October 2, 2009 (the
“Subscription Agreement”).

 
 

--------------------------------------------------------------------------------

 
 
 
1.
Warrant; Exercise Price



This Warrant Certificate shall entitle the Holder to purchase the Warrant Shares
(in an amount determined as set forth above).  The purchase price payable upon
exercise of the Warrants shall be equal to (i) 1% of the purchase price of the
securities offered in the Future Private Placement, or (ii) if no Future Private
Placement is consummated prior to the Due Date, $0.01 per share of Common Stock
(the “Exercise Price”).


 
2.
Exercise; Expiration Date



2.1           The Warrants are exercisable, at the option of the Holder, at any
time or times after issuance and on or before the Expiration Date (as
hereinafter defined), upon surrender of this Warrant Certificate to the Company
together with a duly completed Notice of Exercise, in the form attached hereto
as Exhibit A, and payment of an amount equal to the product of the Exercise
Price times the number of shares of stock to be acquired.  Payment of the
Exercise Price for the Warrant Shares shall be in lawful money of the United
States of America, paid by wired transfer or cashier’s check drawn on a United
States bank or pursuant to the terms of Section 7.  In the case of exercise of
the Warrants for less than all the Warrant Shares represented by this Warrant
Certificate, the Company shall cancel the Warrant Certificate upon the surrender
thereof and shall execute and deliver a new Warrant Certificate for the balance
of such Warrant Shares.


2.2           The term “Expiration Date” shall mean 5:00 p.m. New York time on
October 2, 2014 or if such date shall in the State of New York be a holiday or a
day on which banks are authorized to close, then 5:00 p.m. New York time the
next following date which in the State of New York is not a holiday or a day on
which banks are authorized to close.


 
3.
Registration and Transfer on Company Books



3.1           The Company shall maintain books for the registration and transfer
of the Warrants and the registration and transfer of the shares of stock issued
upon exercise of the Warrants.


3.2           Prior to due presentment for registration of transfer of this
Warrant Certificate, or the shares of stock issued upon exercise of the
Warrants, the Company may deem and treat the registered Holder as the absolute
owner thereof.


3.3           Neither this Warrant Certificate nor the Warrant Shares have been
registered under the Securities Act of 1933, as amended (the “Act”).  The
Company will not transfer this Warrant Certificate or the Warrants or issue or
transfer the Warrant Shares unless (i) there is an effective registration
covering such Warrants or Warrant Shares, as the case may be, under the Act and
applicable states securities laws, (ii) it first receives a letter from an
attorney, acceptable to the Company's board of directors or its agents, stating
that in the opinion of the attorney the proposed issue or transfer is exempt
from registration under the Act and under all applicable state securities laws,
or (iii) the transfer is made pursuant to Rule 144 under the Act.  Subject to
the foregoing, this Warrant Certificate, the Warrants represented hereby, and
the Warrant Shares, may be sold, assigned or otherwise transferred voluntarily
by the Holder to officers or directors of the Holder, to members of such
persons' immediate families, or to the Holder's parent or subsidiary
corporations.  The Company shall register upon its books any permitted transfer
of a Warrant Certificate, upon surrender of same to the Company with a written
instrument of transfer duly executed by the registered Holder or by a duly
authorized attorney.  Upon any such registration of transfer, new Warrant
Certificate(s) shall be issued to the transferee(s) and the surrendered Warrant
Certificate shall be canceled by the Company.  A Warrant Certificate may also be
exchanged, at the option of the Holder, for new Warrant Certificates
representing in the aggregate the number of Warrant Shares evidenced by the
Warrant Certificate surrendered.

 
2

--------------------------------------------------------------------------------

 

 
4.
Reservation of Shares



The Company covenants that it will at all times reserve and keep available out
of its authorized Common Stock, solely for the purpose of issue upon exercise of
the Warrants, such number of shares of Common Stock as shall then be issuable
upon the exercise of all the Warrants represented by this Warrant
Certificate.  The Company covenants that all Warrant Shares shall be duly and
validly issued and, upon payment for such shares as set forth herein, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issue thereof, and that upon issuance such shares shall be listed on the
national securities exchange, if any, on which the other shares of outstanding
Common Stock of the Company are then listed.


 
5.
Loss or Mutilation



Upon receipt by the Company of reasonable evidence of the ownership of and the
loss, theft, destruction or mutilation of any Warrant Certificate and, in the
case of loss, theft or destruction, of indemnity reasonably satisfactory to the
Company, or, in the case of mutilation, upon surrender and cancellation of the
mutilated Warrant Certificate, the Company shall execute and deliver in lieu
thereof a new Warrant Certificate representing the number of Warrant Shares
evidenced by the lost, stolen, destroyed or mutilated Warrant Certificate.

 
3

--------------------------------------------------------------------------------

 

 
6.
Adjustments of Exercise Price and Shares



6.1           In the event of changes in the outstanding Common Stock of the
Company by reason of dividends, distributions, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company
(whether through merger or acquisition of substantially all the assets or stock
of the Company), or the like, the number and class of shares available under the
Warrants in the aggregate and the Exercise Price shall be correspondingly
adjusted to give the Holder of the Warrants, on exercise for the same aggregate
Exercise Price, the total number, class, and kind of shares or other property as
the Holder would have owned had the Warrants been exercised prior to the event
and had the Holder continued to hold such shares until the event requiring
adjustment.  The form of this Warrant Certificate need not be changed because of
any adjustment in the number of Warrant Shares subject to this Warrant
Certificate or the Exercise Price provided herein.


6.2           If at any time or from time to time the holders of all of the
shares of Common Stock of the Company (or the holders of all of the shares of
stock or other securities at the time receivable upon the exercise of the
Warrants) shall, as a class, have received or become entitled to receive,
without payment therefor:


 
(i)
Common Stock or any shares of stock or other securities which are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 6.1 above),



 
(ii)
any cash paid or payable; or



 
(iii)
Common Stock or additional stock or other securities or property (including
cash) by way of spinoff, split-up, reclassification, combination of shares or
similar corporate rearrangement (other than shares of Common Stock pursuant to
Section 6.1 above),



then, and in each such case, the Holder hereof will, upon the exercise of the
Warrants, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had he or she been the holder of record
of such Common Stock as of the date on which holders of Common Stock received or
became entitled to receive such shares or all other additional stock and other
securities and property.


6.3           Whenever the number of Warrant Shares purchasable upon the
exercise of the Warrants or the Exercise Price of such Warrant Shares is
adjusted, as herein provided, the Company shall mail to the Holder, at the
address of the Holder shown on the books of the Company, a notice of such
adjustment or adjustments, prepared and signed by the Chief Financial Officer,
the Secretary or another authorized officer of the Company, which sets forth the
number of Warrant Shares purchasable upon the exercise of each Warrant and the
Exercise Price of such Warrant Shares after such adjustment, a brief statement
of the facts requiring such adjustment and the computation by which such
adjustment was made.

 
4

--------------------------------------------------------------------------------

 

 
7.
Conversion



7.1           In lieu of exercise of any portion of the Warrants as provided in
Section 2.1 hereof, the Warrants represented by this Warrant Certificate (or any
portion thereof) may, at the election of the Holder, be converted into the
nearest whole number of shares of Common Stock equal to:  (1) the product of (a)
the number of Warrants to be so converted, (b) the number of shares of Common
Stock then issuable upon the exercise of each Warrant and (c) the excess, if
any, of (i) the Common Stock Market Price Per Share (as determined pursuant to
Section 8.2hereof) with respect to the date of conversion minus (ii) the
Exercise Price in effect on the business day next preceding the date of
conversion, divided by (2) the Common Stock Market Price Per Share with respect
to the date of conversion.


7.2           The conversion rights provided under this Section 7 may be
exercised in whole or in part and at any time and from time to time while any
Warrants remain outstanding.  In order to exercise the conversion privilege, the
Holder shall surrender to the Company, at its offices, this Warrant Certificate
accompanied by a duly completed Notice of Conversion in the form attached hereto
as Exhibit B.  The Warrants (or so many thereof as shall have been surrendered
for conversion) shall be deemed to have been converted immediately prior to the
close of business on the day of surrender of such Warrant Certificate for
conversion in accordance with the foregoing provisions.  As promptly as
practicable on or after the conversion date, the Company shall issue and shall
deliver to the Holder (i) a certificate or certificates representing the number
of shares of Common Stock to which the Holder shall be entitled as a result of
the conversion, and (ii) if the Warrant Certificate is being converted in part
only, a new certificate in principal amount equal to the unconverted portion of
the Warrant Certificate.


 
8.
Fractional Shares and Warrants; Determination of Market Price Per Share



8.1           Anything contained herein to the contrary notwithstanding, the
Company shall not be required to issue any fraction of a share of Common Stock
in connection with the exercise of the Warrants.  The Warrants may not be
exercised in such number as would result (except for the provisions of this
paragraph) in the issuance of a fraction of a share of Common Stock unless the
Holder is exercising all the Warrants represented by this Warrant Certificate
then owned by the Holder.  In such event, the Company shall, upon the exercise
of the Warrants, issue to the Holder the largest aggregate whole number of
shares of Common Stock called for thereby upon receipt of the Exercise Price for
all the Warrants represented by this Warrant Certificate and pay a sum in cash
equal to the remaining fraction of a share of Common Stock multiplied by the
Common Stock Market Price Per Share (as determined pursuant to Section 8.2
below) as of the last business day preceding the date on which the Warrants are
presented for exercise.

 
5

--------------------------------------------------------------------------------

 

8.2           As used herein, the “Common Stock Market Price Per Share” with
respect to any date shall mean the average closing price per share of Company's
Common Stock for the ten (10) trading days immediately preceding such date
during which the Common Stock has traded.  The closing price for each such day
shall be the closing sale price or, in case no such sale takes place on such
day, the closing price on the last trading day, in either case on the principal
securities exchange on which the shares of Common Stock of the Company are
listed or admitted to trading, the last sale price, or in case no sale takes
place on any such day, the average of the high and low sales prices of the
Common Stock on the Over-the-Counter Bulletin Board (“OTCBB”) or any comparable
system, or if the Common Stock is not reported on OTCBB, or a comparable system,
the average of the closing bid and asked prices as furnished by two members of
the Financing Industry Regulatory Authority selected from time to time by the
Company for that purpose.  If such bid and asked prices are not available, then
“Common Stock Market Price Per Share” shall be equal to the fair market value of
the Company's Common Stock as determined in good faith by the board of directors
of the Company.


 
9.
Notices



All notices, requests, demands, claims, and other communications hereunder shall
be in writing and shall be delivered by certified or registered mail (first
class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such party shall subsequently designate in writing to the
other party):




if to the Company to:


ReGen Biologics, Inc.
411 Hackensack Avenue
Hackensack, NJ  07601
Attention: Gerald E. Bisbee, Jr., Ph.D.
Telecopy: 201.651.5141


with a copy to:


Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
McLean, VA 22102
Attention: David C. Main, Esq.
Telecopy: 703.770.7901


if to the Holder to the address set forth on the books of the Company.


6

--------------------------------------------------------------------------------


 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered by
hand, by messenger or by courier, or if sent by facsimile, upon confirmation of
receipt.


 
10.
Governing Law



This Warrant Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed as of the date first above written.




REGEN BIOLOGICS, INC.
                   
By:
           
Name:
Gerald E. Bisbee, Jr., Ph.D.
   
Title:
President and Chief Executive Officer


 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE


To:
 
ReGen Biologics, Inc.
         
411 Hackensack Avenue
___________________  , 20_____    
Hackensack, NJ  07601
     



The undersigned hereby irrevocably elects to purchase, pursuant to Section 2 of
the Warrant Certificate accompanying this Notice of Exercise, _______ Warrant
Shares of the total number of Warrant Shares issuable to the undersigned
pursuant to the accompanying Warrant Certificate, and herewith makes payment of
$___________ in payment in full of the aggregate Exercise Price of such shares.


Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:



               
The Warrant Shares shall be delivered to the following:
                                                                           
Name of Holder
                     
Signature
             
Address:
                                                 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




NOTICE OF CONVERSION


To:
 
ReGen Biologics, Inc.
         
411 Hackensack Avenue
___________________  , 20_____    
Hackensack, NJ  07601
     



The undersigned hereby irrevocably elects to convert, pursuant to Section 7 of
the Warrant Certificate accompanying this Notice of Conversion, _______ Warrant
Shares of the total number of Warrant Shares issuable to the undersigned
pursuant to the accompanying Warrant Certificate into shares of the Common Stock
of the Company (the “Shares”).


The number of Shares to be received by the undersigned, calculated in accordance
with the provisions of Section 7.1 of the accompanying Warrant Certificate, is
________________.
 

               

 
Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:
 

                The Warrant Shares shall be delivered to the following:        
                                                               
 
 
Name of Holder
                 
 
 
Signature
         
 
 
Address:
                                                 

 
 

--------------------------------------------------------------------------------